COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                     ORDER ON MOTION

Appellate case name:         RSM Production Corp. and Jack Grynberg v. Global
                             Petroleum Group, Ltd., Tricon Geophysics, Inc., Seabird
                             Exploration, Americas, Inc., and Blackwater Subsea, LLC

Appellate case number:       01-15-00866-CV

Trial court case number:     2013-74337

Trial court:                 189th District Court of Harris County

        On October 9, 2015, appellants, RSM Production Corp. and Jack Grynberg, timely
filed a notice of appeal from the trial court’s interlocutory order, signed on September 22,
2015, sustaining appellee Global Petroleum Group, Ltd.’s Special Appearance, making
this an accelerated appeal. See TEX. CIV. PRAC. & REM. CODE ANN. § 51.014(a)(7)
(West Supp. 2015); TEX. R. APP. P. 26.1(b), 28.1(a). On November 20, 2015, the Clerk
of this Court notified the parties that the clerk’s record was filed in this Court, and “[i]f
the clerk’s record is incomplete, appellant or any other party should seek to supplement
the record.” (emphasis added). On November 25, 2015, the Clerk of this Court granted
appellants’ first extension request to file their brief until January 11, 2016, but warned
counsel that no further extensions would be granted absent exceptional circumstances.

       On January 5, 2016, appellants filed this unopposed motion to postpone the
briefing schedule until 10 days after a corrected clerk’s record is filed. Appellants’
counsel stated that he checked out the clerk’s record only the week before filing the
motion,1 discovered that the record was missing some documents, and stated that he will
contact the trial clerk to obtain a corrected clerk’s record “as soon as possible.”

       Accordingly, although this motion is unopposed, it is construed as an indefinite
extension and denied in part because appellants failed to mention they previously were
granted one extension, have not requested a specific deadline, and waited more than a
1
       According to the docket, on December 28, 2015, appellants’ counsel filed a letter with
       the Clerk of this Court requesting to check out a copy of the clerk’s record via overnight
       delivery, and the Clerk of this Court sent the record to appellants on December 30, 2015.
month to request to review the clerk’s record after being notified on November 20, 2015.
See TEX. R. APP. P. 10.5(b)(1)(B)-(D). Furthermore, appellants were warned that, absent
exceptional circumstances, which appellants do not allege here, no further extensions
would be granted in this accelerated appeal. To the extent appellants request that
additional documents be added to the record, they should make their request with the trial
clerk to promptly file a supplemental clerk’s record in this Court. See TEX. R. APP. P.
34.5(c)(1), (3). Finally, to the extent that appellants want to refer to additional documents
outside the clerk’s record to support their brief, they can attach uncertified documents to
the appendix to their brief, which will be due 10 days from the date of this Order, and
note when they have requested a supplemental clerk’s record from the trial clerk. See
TEX. R. APP. P. 38.1(k)(2) (“The appendix may contain any other item pertinent to the
issues or points presented for review. . . .”).

       It is so ORDERED.

Judge’s signature:   /s/ Evelyn V. Keyes
                     

Date: January 12, 2016